Citation Nr: 1518603	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1979 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Indianapolis, Indiana RO certified this case to the Board on appeal.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  A review of the VBMS folder reveals a November 2014 brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran's current low back disorder did not manifest during service or within one year thereafter and is not otherwise related to his military service.



CONCLUSION OF LAW

A low back disorder was not incurred in active service and is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a December 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in April 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records and all relevant, identified, and available post-service treatment records.  The Veteran has not identified any outstanding evidence that may be relevant to his claim.

The Veteran was also afforded a VA examination in April 2010 in connection with his claim.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  In addition, the accompanying opinion included a rationale.  As such, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board does note the argument made by the Veteran's representative in November 2014 that the VA examiner did not opine on whether an injury in service may have predisposed the Veteran to reinjuring his back.  However, as discussed below, the April 2010 VA examiner specifically determined that the Veteran had a one-time strain of his lumbar spine in service and stated that the strain had completely healed.   As such, the examiner appears to have implicitly found that there was no residual of the injury that would have led to further back problems.  Therefore, the Board finds that an additional medical opinion is not needed

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has contended that his current low back disorder was incurred in service.  In particular, he has claimed that his low back disorder was caused by a motorcycle accident in February 1981.  See October 2009 claim.

In this case, the service treatment records show that Veteran complained of back pain in March 1980.  He reported that the pain radiated from the back of his neck to his mid-back when he bent his head.  In March 1983, his spine was assessed to be nontender, and he did not display any costovertebral angle tenderness.  The Veteran's spine was also documented as normal on his October 1983 separation examination.  In the corresponding report of medical history from the same month, the Veteran answered no for whether he then experienced or had ever experienced recurrent back pain.  In an examination conducted in May 1984, the Veteran's spine was again marked as normal, and the Veteran still denied recurrent back pain on his May 1984 report of medical history.

After service, the first available record documenting the Veteran's complaints of back pain is a March 1996 record from Dr. M. (initials used to protect privacy).  The Board notes that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  

This record stated that the Veteran had experienced back pain for 16 months.  The pain was also present in his right buttock and down his right leg.  In addition, he had numbness in his lateral foot and posterior calf.  Dr. M. noted that the Veteran worked as a contractor.  Dr. M. reviewed a 16 month-old MRI and noted that the Veteran had a L5-S1 herniated disc.  He also stated that the Veteran had S1 root radiculopathy.  On the day after this record, an operative report showed that the Veteran underwent a right L5-S1 discectomy, and he was given a post-operative diagnosis of a right L5-S1 herniated disc.  After the surgery, the Veteran reported in April 1996 that he felt good until he experienced low back pain after lifting a pipe at work.

During his April 2010 VA examination, the Veteran reported to the examiner that he had low back strain in 1981 after a motorcycle accident.  The Veteran stated that his back was x-rayed at a local hospital following the accident and that these tests revealed that he did not have a fracture or a dislocation.  The Veteran indicated that he recovered quickly after receiving treatment for his injuries and was able to finish his active duty.  He was also able to work after service.  The Veteran stated that he then felt back pain that radiated to his right lower extremities in 1994 when he was laying floor tiles.  The Veteran improved after his 1996 discectomy and no longer felt symptoms of right radiculitis.

The examiner diagnosed the Veteran with degenerative changes of the lumbar spine status post discectomy at L5-S1.  He opined that the Veteran had a one-time strain of his lumbar spine in during the motorcycle accident in service.  He stated that the strain healed completely and observed that the Veteran did not have any complaints or follow-up for lower back pain.  The examiner also observed that the Veteran sustained a work-related, severe strain of the lumbosacral strain with herniated disc at L5-S1.  He opined that it was not likely that the Veteran's current low back disorder was related to the one-time strain of the lumbosacral strain in 1981.  

In his November 2012 VA Form 9, the Veteran stated that he did not receive treatment for his back immediately following the motorcycle accident.  The Veteran explained that he first noticed his back pain after discharge in 1985 when he had a job pushing and pulling carts.  He reported that he has seen different doctors and chiropractors for his back since that time.  During this period, the Veteran stated that the pain "went away for a while," but it later returned.  The Veteran also reported that doctors have told him that the motorcycle accident broke off 3 transverse processes and that it could take years for this type of injury to become a back problem.  He added that Dr. M. was the one who explained to him what had happened to him and why he had long-standing pain.

Based on the foregoing evidence, the Board finds that a low back disorder did not manifest in service or within one year thereafter.  Although the Veteran did experience back pain in service, the service treatment records show that any such symptomatology appears to have resolved.  In fact, the Veteran's spine was normal at October 1983 and May 1984 examinations, and he denied a medical history of recurrent back pain on both occasions.  

Moreover, the Veteran himself has reported that his back problems resolved in service.  Although his reports have sometimes been inconsistent as to the exact onset, he has repeatedly indicated that his current back disorder began after his military service.  In this regard, he reported a 16 month history of back pain in March 1996, an onset in 1994 at the April 2010 VA examination, and an onset of back in 1985 in his November 2012 VA Form 9.  

In addition, the April 2010 VA examiner opined that that the Veteran's lumbar spine strain in service healed completely.  In so doing, the examiner considered the Veteran's own reported history and noted that there were no complaints or follow-up for low back pain after that strain in service.  

Thus, the evidence does not show, nor does the Veteran contend, that his current back disorder manifested in service or within one year thereafter.  Likewise, he has not alleged a continuity of symptomatology in service.

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not relate such a disorder to the Veteran's military service.  Significantly, the April 2010 VA examiner opined that it was not likely that the Veteran's current low back disorder was related to a one-time strain of his lumbosacral spine in service.  In making this determination, the examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  He provided a rationale for the opinion that is supported by the evidence of record.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be highly probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has considered the statements of the Veteran asserting that his current low back disorder is related to his motorcycle accident in service.  As noted above, the Veteran is competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and he has training, knowledge, and expertise on which he relied to form his opinion.  He also provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


